Title: Alexander Hamilton’s Notes, [18 June 1787]
From: Hamilton, Alexander
To: 




  
  Introduction


  I
  Importance of the occasion


  II
  Solid plan without regard to temporary opinion.



  III
  If an ineffectual plan be again proposed it will beget despair & no government will grow out of consent


  IV
  There seem to be but three lines of conduct


  

      
        I
        A league offensive and defensive, treaty of commerce, & apportionment of the public debt.
      
      
        II
        An amendment of the present confederation by adding such powers as the public mind seems nearest being matured to grant.
      
      
        III
        The forming a new government to pervade the whole with decisive powers in short with complete sovereignty.
      
    



  B
  Last seems to be the prevailing sentiment—


  
  I   Its practicability to be examined—


  
  Immense extent unfavourable to representation—


  
  Vast expence—


  
  double setts of officers—


  
  Difficulty of judging of local circumstances—


  ☞
  Distance has a physical effect upon mens minds—


  
  Difficulty of drawing proper characters from home—


  
  Execution of laws feeble at a distance from government—


  
  particularly in the collection of revenue—


  
  SENTIMENT of Obedience


  
  Opinion


  
  1 Objections to the present confederation


  
  I Entrusts the great interests of the nation to hands incapable of managing them—


  
  All matters in which foreigners are concerned—


  
  The care of the public peace: DEBTS


  
  Power of treaty without power of execution


  
  Common defence without power to raise troops—have a fleet—raise money


  
  Power to contract debts without the power to pay—


  
  These great interests of the state must be well managed or the public prosperity must be the victim—


  
  LEGISLATES upon communities—


  
  Where the legislatures are to act,






  
    they will deliberate—
    {
    TO ASK MONEY not to collect 
  
  
    No sanction—
    & by an unjust measur⟨e⟩
  



  
    C
    Amendment of CONFEDERATION according to present Ideas
  
  
    
    1—Difficult because not agreed upon any thing
  
  
    
    Ex—IMPOST
  
  
    
    COMMERCE different THEORIES
  
  
    
    To ascertain practicability of this let us examine the principles of civil obedience—
  
  
    
    SUPPORTS OF GOVERNMENT—
  
  
  
  


  
    I
    INTEREST to Support it
  
  
    II
    OPINION of Utility & necessity
  
  
    III
    HABITUAL sense of obligation
  
  
    IV
    FORCE
  
  
    V
    INFLUENCE.
  
  
    I
    INTEREST
  

  
  
  
    C
    Particular & general interests
  
  
    
    Esprit de Corps—
  
  
    
    Vox populi vox Dei
  
  
    
    

        
          II
          Opinion of Utility & necessity
        
      
  
  
    
    1—First will decrease with the growth of the states.
  
  
    
    
III Necessity
  
  
    
    This does not apply to Fœderal Government—
  
  
    
    This may dissolve & yet the order of the community continue—
  
  
    
    Anarchy not a necessary consequence
  
  
    
    IV HABITUAL SENSE of obligation
  
  
    
    This results from administration of private justice—
  
  
    
    DEMAND of service or money odious.
  
  
    
    V FORCE of two kinds.
  
  
    
    COERTION of laws COERTION of arms.
  
  
    
    First does not exist—& the last useless—
  
  
    
    Attempt to use it a war between the states—
  
  
  
    
    FOREIGN aid—
  
  
    
    DELINQUENCY not confined to one.
  
  
    
    VI INFLUENCE
  
  
    
    1 from municipal Jurisdiction
  
  
    
    2 appointment of Officers
  
  
    
    4 Military Jurisdiction
  
  
    
    5 FISCAL Jurisdiction
  
  
    D
    All these now reside in particular states Their governments are the chief sources of honor and emolument.
  

AMBITION    AVARICE

To effect any thing PASSIONS must be turned towa⟨rd⟩ general government?
PRESENT Confederation cannot be amended unless the most important powers be given to Congress constituted as they are—
This would be liable to all objections against any form of general government with the addition of the want of Checks—
EPERPETUAL EFFORT in each member
Influence of Individuals in office employed to excite jealousy & clamour
STATE LEADERS
EXPERIENCE corresponds
Grecian Republics
Demosthenes says
Athens 73 years
Lacedaemon 27
Thebans after battle of Leuctra

PHOCIANS consecrated ground

PHILIP
[F]GERMANIC Empire
charlemagne & his successors
DIET Recesses—
ELECTORS now 7 excluding other
GSWISS CANTONS
Two diets—
opposite alliances
BERNE LUCERNE
To strengthen the Foerderal government powers too great must be given to a single branch!
HLeag[u]e Offensive & Defensive &c
particular Govs. might exert themselves in &c
But liable to usual VICISSI [tudes]—
—INTERNAL PEACE affected—
PROXIMITY of situation—natural enemies—
Partial confederacies from unequal extent
Power inspires ambition—
Weakness begets jealousy

Western territory


Obj: Genius of republics pacific—

Answer—Jealousy of commerce as well as jealousy of power begets war—
Sparta Athens Thebes Rome
Carthage Venice Hanseatic League
ENGLAND as many
Popular as Royal Wars
Lewis the 14th—AUSTRIA BOURBON
William & Anne—

Wars depend on triffling circumstances every where—Dutchess of Malboroughs Glov[es]


FOREIGN CONQUEST
Dismemberment—POLAND—
FOREIGN INFLUENCE—
Distractions set afloat Vicious humours
STANDING armies by dissensions
DOMESTIC FACTIONS—
Montesquieu
Monarchy in Southern States—

☞Foederal Rights Fisheries—
Wars destructive
ILoss of advantages
—Foreign nations would not respect our rights nor grant us reciprocity—
Would reduce us to a PASSIVE COMMERCE
Fisheries Navigation of the lakes, of the MISSISSIPPI

FLEET

The general government must, in this case, not only have a strong soul, but strong organs by which that soul is to operate.
Here I shall give my sentiments of the best form of government—not as a thing attainable by us, but as a model which we ought to approach as near as possible.
British constitution best form.

Aristotle—Cicero—Montesquieu—Neckar.
Society naturally divides itself into two political divisions—the few and the many, who have distinct interests.
If government in the hands of the few, they will tyrannize over the many.
If (in) the hands of the many, they will tyrannize over the few. It ought to be in the hands of both; and they should be separated.
This separation must be permanent.
Representation alone will not do.
Demagogues will generally prevail.
And if separated, they will need a mutual check.
This check is a monarch.
Each principle ought to exist in full force, or it will not answer its end.
The democracy must be derived immediately from the people.
The aristocracy ought to be entirely separated; their power should be permanent, and they should have the caritas liberorum.
They should be so circumstanced that they can have no interest in a change—as to have an effectual weight in the constitution.
Their duration should be the earnest of wisdom and stability.
’Tis essential there should be a permanent will in a community.
Vox populi, vox Dei.
Source of government—the unreasonableness of the people—separate interests—debtors and creditors, &c.
There ought to be a principle in government capable of resisting the popular current.
No periodical duration will come up to this.
This will always imply hopes and fears.
Creature and Creator.
Popular assemblies governed by a few individuals.
These individuals seeing their dissolution approach, will sacrifice.
The principle of representation will influence.
The most popular branch will acquire an influence over the other.
The other may check in ordinary cases, in which there is no strong public passion; but it will not in cases where there is—the cases in which such a principle is most necessary.
☞ Suppose duration seven years, and rotation.
One-seventh will have only one year to serve.

One-seventh——two years.
One-seventh——three years.
One-seventh——four years.
A majority will look to a dissolution in four years by instalments.
The monarch must have proportional strength. He ought to be hereditary, and to have so much power, that it will not be his interest to risk much to acquire more.
The advantage of a monarch is this—he is above corruption—he must always intend, in respect to foreign nations, the true interest and glory of the people.
Republics liable to foreign corruption and intrigue—Holland—Athens.
Effect of the British government.
A vigorous execution of the laws—and a vigorous defence of the people, will result.
Better chance for a good administration.
It is said a republican government does not admit a vigorous execution.
It is therefore bad; for the goodness of a government consists in a vigorous execution.
The principle chiefly intended to be established is this—that there must be a permanent will.
Gentlemen say we need to be rescued from the democracy. But what the means proposed?
A democratic assembly is to be checked by a democratic senate, and both these by a democratic chief magistrate.
The end will not be answered—the means will not be equal to the object.
It will, therefore, be feeble and inefficient.
Recapitulation
I. Impossible to secure the union by any modification of fœderal government.
II. League, offensive and defensive, full of certain evils and greater dangers.
III. General government, very difficult, if not impracticable, liable to various objections.
What is to be done?

Answer. Balance inconveniences and dangers, and choose that which seems to have the fewest objections.
Expence admits of this answer. The expense of the state governments will be proportionably diminished.
Interference of officers not so great, because the objects of the general government and the particular ones will not be the same—Finance—Administration of private justice. Energy will not be wanting in essential points, because the administration of private justice will be carried home to men’s doors by the particular governments.
And the revenues may be collected from imposts, excises, &c. If necessary to go further, the general government may make use of the particular governments.
The attendance of members near the seat of government may be had in the lower branch.
And the upper branch may be so constructed as to induce the attendance of members from any part.
But this proves that the government must be so constituted as to offer strong motives.
In short, to interest all the passions of individuals.
And turn them into that channel.
